Citation Nr: 0902781	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision.

The Board notes that the Agency of Original Jurisdiction 
initially phrased the issue as entitlement to service for 
PTSD, also claimed as an anxiety disorder.  The Board notes 
that these are in fact to separate issues.  As a result, the 
Board has rephrased the issue as noted on the cover sheet of 
the decisions.

The issue of entitlement to service connection for a 
psychiatric disability other than PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran has not been diagnosed with PTSD.


CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran contends that he has PTSD as a result of his 
military service during the Vietnam War.  

The veteran's representative argued at a hearing before the 
Board in March 2008 that the veteran had been diagnosed with 
PTSD at the Vet Center in 2005, which she stated was also 
known as general anxiety disorder.  However, PTSD and general 
anxiety disorder are considered to be separate psychiatric 
conditions for VA disability purposes as different criteria 
are used to determine whether service connection is warranted 
for PTSD than are used to determine whether service 
connection is warranted for general anxiety disorder.  As 
such, a diagnosis of general anxiety disorder is not 
considered to be the same as a diagnosis of PTSD.  Because of 
this, the two conditions will be discussed separately.

When asked at his hearing why he felt he had PTSD, the 
veteran indicated that he witnessed a number of things.  For 
example, he stated that he delivered the mail in service and 
people would get upset if they did not get any letters.  The 
veteran also indicated that during the Tet offensive he saw a 
lot of casualties and he stated that they had routinely come 
under mortar attack during his first couple months in 
Vietnam, although he provided no additional detail about the 
mortar attacks and he never specifically indicated that the 
mortars were delivered within any reasonable proximity of his 
location.  The veteran denied ever being engaged in combat, 
and he never fired his weapon, but he stated that Vietnam was 
a very scary place.

The veteran was provided with several letters asking him to 
list specific traumatic events which had impacted him.  The 
veteran listed several very vague stressors, such as friends 
being killed, Tet of 1969, being on the road on convoys, 
working for the casualty branch, being spit on and called 
baby killer upon his arrival home, and having his best friend 
get wounded on the day he was leaving for Vietnam.  However, 
the veteran failed to supply any specific information that 
would allow any meaningful research to be conducted to 
corroborate any of his reported stressors; and the RO made a 
formal finding in May 2006 that the information supplied by 
the veteran was insufficient to send to the Joint Service 
Records Research Center.  

Regardless of whether a stressor could be corroborated, the 
medical evidence fails to show that the veteran has ever 
actually been diagnosed with PTSD.  VA psychiatric treatment 
records show that the veteran has been diagnosed with a 
general anxiety disorder, with alcohol dependence, with 
situational depression, and with a major depressive disorder; 
but the veteran's claims file is void of any actual diagnosis 
of PTSD.  Several doctors have noted that PTSD should be 
ruled out.  For example, in a February 2005 VA treatment 
record it was noted that the veteran had anxiety related to 
war issues and the medical professional noted "? PTSD" and 
in January 2008 a VA doctor diagnosed the veteran with a 
major depressive disorder rule out PTSD.  However, on neither 
occasion, nor in any subsequent treatment record, was PTSD 
actually diagnosed.

In June 2005, the veteran was sent by his representative to 
the VetCenter for an assessment of possible PTSD.  The 
veteran described a long history of poor sleep dating to his 
time in service.  It was noted that the veteran was stationed 
in company headquarters for the 10th Transportation battalion 
in Long Binh where he reported experiencing rocket attacks on 
the base and riding shotgun for his commanding officer.  
However, the veteran denied ever having to fire his weapon.  
It was also noted that the veteran's best friend was 
seriously wounded just before the veteran was sent to 
Vietnam.  It was also noted that the veteran was reassigned 
to the Casualty Company where he notified next of kin 
regarding deaths of service members.  The veteran was noted 
to have considerable physical problems, and possibly PTSD, 
but no identifiable stressor was found, and the veteran was 
thought to be in no acute distress.  In October 2005, it was 
clarified that the veteran did not in fact meet the criteria 
for PTSD.

Treatment records continue to show that the veteran has 
general anxiety disorder and a major depressive disorder; but 
there is no indication that he has ever actually been 
diagnosed with PTSD.  It is worthwhile to note that the 
veteran has received many opportunities to be diagnosed with 
PTSD as he has been seen by a number of medical professionals 
at both VA and at the VetCenter; however, no doctor has 
actually conveyed the diagnosis.

Without evidence of a current diagnosis of PTSD, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Accordingly, the criteria for service connection 
for PTSD have not been met, and the veteran's claim of 
entitlement to service connection for PTSD is therefore 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in June 2005, which informed the veteran of all the 
elements required by the Pelegrini II Court as stated above.  

VA treatment records have been obtained as have service 
medical records and service personnel records.  The veteran 
also denied receiving any private medical treatment.  
Additionally, the veteran testified at a hearing before the 
Board.  Furthermore, the veteran was asked on several 
occasions to provide additional details regarding his 
specified stressors.

While the veteran was not provided with a VA examination, 
there is no medical suggestion that he has PTSD and the 
veteran has not provided a stressor that is verifiable.  As 
such, VA's duty to provide a VA examination has not been 
triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board notes that rocket attacks may serve as a valid 
stressor.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  However, in this case, while the veteran reported 
having been exposed to mortar attacks and machine gun fire; 
the medical professionals who declined to diagnose him with 
PTSD were aware of this reported stressor, but found that it 
did not have such an impact on the veteran to cause him to 
develop PTSD.  As such, additional development to corroborate 
the veteran's reports of mortar attacks is not warranted.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

Service connection for PTSD is denied.


REMAND

The veteran asserts that he has a psychiatric condition other 
than PTSD that he believes is the result of his time in 
service.

Service treatment records fail to show any psychiatric 
treatment while the veteran was in service, and the veteran 
was found to be psychiatrically normal at his separation 
physical.  However, on his personal medical history survey 
completed in conjunction with his separation physical, the 
veteran marked yes when asked if he had then, or had ever 
had, any depression or excessive worry and he marked yes when 
asked if he had then, or had ever had, and nervous trouble of 
any sort.  It is noted that the medical officer indicated 
that with regard to excessive worry and nervous trouble there 
were no problems. 

Following service, the veteran's claims file is void of any 
psychiatric treatment for several decades.  In June 2003 the 
veteran was diagnosed with situational depression and in 
September 2003 he was diagnosed with general anxiety 
disorder.  In August 2003, the veteran reported having 
difficulty sleeping due to anxiety that he believed was 
related to work, money, Vietnam, etc.  In January 2008, the 
veteran was diagnosed with major depression.

The veteran complained in service about depression and 
nervousness; and many years later, but several years before 
filing for VA psychiatric disability, he was diagnosed with 
general anxiety disorder and with a major depressive 
disorder.  However, no medical opinion of record has been 
obtained to address the etiology of these conditions.  As 
such, the Board finds that a VA examination is necessary to 
determine whether it is at least as likely as not that the 
veteran's psychiatric disability is related to or had its 
onset during service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).
Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from March 2008 to the present. 

2.  Then, schedule the veteran for a VA 
psychiatric examination.  The examiner 
should be provided with the veteran's 
claims file and any opinion offered should 
be supported by a full rationale.  The 
examiner should specifically diagnose any 
current psychiatric disability (to include 
major depressive disorder and general 
anxiety disorder), and then should provide 
an opinion whether it is as likely as not 
(50 percent or greater) that any current 
psychiatric disability was either caused 
by, or began during, his military service.  
The examiner should address the veteran's 
complaints of depression/excessive worry 
and nervous trouble which were noted at 
time of separation from the military.  The 
examiner should also address the lack of 
any psychiatric treatment for several 
decades following service.

3.  Thereafter, re-adjudicate the claim on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
which discusses all pertinent regulations 
and summarizes the evidence.  Allow an 
appropriate period for response and return 
the case to the Board, if in order.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


